                 Case 3:20-cv-06235-BHS Document 5 Filed 03/04/21 Page 1 of 2




 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 7
     DANIEL KEEN, JR.,                                  CASE NO. C20-6235 BHS
 8
                              Petitioner,               ORDER ADOPTING REPORT
 9          v.                                          AND RECOMMENDATION

10   RONALD HAYNES,

11                            Respondent.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable Mary Alice Theiler, United States Magistrate Judge. Dkt. 4. The Court

15   having considered the R&R and the remaining record, and no objections having been

16   filed, does hereby find and order as follows:

17          (1)     The R&R is ADOPTED;

18          (2)     Petitioner’s petition for habeas corpus, Dkt. 1, and this action, are

19   DISMISSED without prejudice for failure to exhaust state court remedies;

20          (3)     A certificate of appealability is DENIED;

21          (4)     This case is closed; and

22

23
     ORDER - 1
24
                 Case 3:20-cv-06235-BHS Document 5 Filed 03/04/21 Page 2 of 2




 1         (5)      The Clerk is directed to send copies of this Order to Petitioner and to the

 2   Honorable Mary Alice Theiler.

 3         Dated this 4th day of March, 2021.

 4

 5

 6
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER - 2
24
